PER CURIAM
In this unemployment compensation case, claimant seeks review of an Employment Appeals Board (EAB) order that adopted the referee’s decision holding that he is disqualified from benefits. The issue is whether claimant “voluntarily left work without good cause.” ORS 657.176(2)(c). We affirm.
The relevant facts are not in dispute. Claimant worked for employer as a timber faller from 1968 until January, 1987. In early 1987, employer determined that 40 employes had to be terminated due to lack of work. A severance package was offered to those who chose to be terminated. Claimant voluntarily accepted the severance package and was terminated. An employe junior to him would have been terminated instead, if claimant had not chosen to accept the severance package and termination.
For the reasons discussed in Leonard v. Employment Division, 90 Or App 81, 750 P2d 1186 (1988), we agree with EAB that claimant “voluntarily left work without good cause,” ORS 657.176(2)(c), and is therefore disqualified from receiving unemployment compensation.
Affirmed.